            Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                             )
                                           )
       Plaintiff,                          )
                                           )       CIVIL ACTION
vs.                                        )
                                           )       FILE No. 5:20-cv-973
C. RIOS ENTERPRISES, INC.,                 )
d/b/a 7500 ECKERT CENTER,                  )
                                           )
       Defendant.                          )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant C. RIOS ENTERPRISES, INC., d/b/a 7500

ECKERT CENTER, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                     JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                         PARTIES

       2.      Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                               1
            Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 2 of 17




(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant C. RIOS ENTERPRISES, INC., d/b/a 7500 ECKERT CENTER

(hereinafter “7500 ECKERT CENTER”) is a Texas for profit corporation that transacts

business in the state of Texas and within this judicial district.

       8.      7500 ECKERT CENTER may be properly served with process via its

registered agent for service, to wit: Eric C. Rios, 7500 Eckert Road, Suite 400, San

Antonio, Texas 78240.

                               FACTUAL ALLEGATIONS

                                               2
            Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 3 of 17




       9.      On or about August 17, 2020, Plaintiff was a customer at “Rosalita’s

Mexican Restaurant” a business located at 7500 Eckert Road, San Antonio, Texas 78240,

referenced herein as the “Rosalita’s.”

       10.     7500 ECKERT CENTER is the owner or co-owner of the real property and

improvements that the Rosalita’s is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.     Plaintiff lives approximately 7 miles from the Rosalita’s and Property.

       12.     Plaintiff’s access to the business(es) located at 7500 Eckert Road, San

Antonio, Bexar County Property Identification number 225651 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Rosalita’s and Property, including those set forth in this

Complaint.

       13.     Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.     Plaintiff intends to revisit the Rosalita’s and Property to purchase goods

                                             3
          Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 4 of 17




and/or services.

       15.     Plaintiff travelled to the Rosalita’s and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Rosalita’s

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Rosalita’s and Property.


                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to

                                              4
         Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 5 of 17




              lesser service, programs, activities, benefits, jobs, or other
              opportunities; and

       (v)    the continuing existence of unfair and unnecessary discrimination
              and prejudice denies people with disabilities the opportunity to
              compete on an equal basis and to pursue those opportunities for
              which our free society is justifiably famous, and costs the United
              States billions of dollars in unnecessary expenses resulting from
              dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.    Congress explicitly stated that the purpose of the ADA was to:

       (i)    provide a clear and comprehensive national mandate for the
              elimination of discrimination against individuals with disabilities;

       (ii)   provide a clear, strong, consistent, enforceable standards addressing
              discrimination against individuals with disabilities; and

              *****

       (iv)   invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.    The Rosalita’s is a public accommodation and service establishment.

       22.    The Property is a public accommodation and service establishment.


                                              5
         Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 6 of 17




       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Rosalita’s must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Rosalita’s and the Property in his capacity as a customer of the Rosalita’s and Property

and as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Rosalita’s and Property that preclude and/or limit his access to

the Rosalita’s and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Rosalita’s and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Rosalita’s and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

                                             6
          Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 7 of 17




his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Rosalita’s and Property that preclude and/or limit his access to

the Rosalita’s and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.     Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Rosalita’s and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.     Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Rosalita’s and Property, including those specifically set forth herein, and

make the Rosalita’s and Property accessible to and usable by Plaintiff and other persons

with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Rosalita’s and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Rosalita’s and Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:



                                             7
   Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 8 of 17




(i) Near Unit 150, the access aisle to the accessible parking space is not level due

    to the presence of an accessible ramp in the access aisle in violation of section

    502.4 of the 2010 ADAAG standards. This violation would make it dangerous

    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(ii) Near Unit 150, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards.            This violation would make it difficult and

    dangerous for Plaintiff to exit/enter their vehicle.

(iii)   Near Unit 150, there is a vertical rise exceeding 1 inch at the base of the

    accessible ramp in violation of Section 303.2 and 405.4 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access public features of the Property.

(iv)    Near Unit 150, the Property has an accessible ramp that lacks finished

    edges or edge protection and/or is otherwise in violation of section 405.9 of the

    2010 ADAAG standards. This violation would make it difficult for Plaintiff to

    access the units of the Property.

(v) Near Unit 150, there are changes in level at the accessible entrance of this Unit

    exceeding ½ (one-half) inch causing the maneuvering clearance of this

    accessible entrance doorway to be unlevel in violation of section 404.2.4 of the

    2010 ADAAG standards. Specifically, there is an approximately 1 (one) inch

    vertical rise at the accessible entrance, thus rendering the interior of this unit of

                                        8
  Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 9 of 17




    the Property, at best, dangerously accessible, at worst, totally inaccessible. This

    violation would make it dangerous and difficult for Plaintiff to access the units

    of the Property.

(vi)    Due to the presence of a wooden fence near the Precinct Academy and

    Daycare Center, the Property lacks a single accessible route connecting

    accessible facilities, accessible elements and/or accessible spaces of the

    Property in violation of section 206.2.2 of the 2010 ADAAG standards. This

    violation would make it difficult for Plaintiff to access public features of the

    Property.

(vii)   Near Unit 280, there are changes in level at the accessible entrance of this

    Unit exceeding ½ (one-half) inch causing the maneuvering clearance of this

    accessible entrance doorway to be unlevel in violation of section 404.2.4 of the

    2010 ADAAG standards. Specifically, there is an approximately 1-2 (one to

    two) inch vertical rise at the accessible entrance, thus rendering the interior of

    this unit of the Property, at best, dangerously accessible, at worst, totally

    inaccessible. This violation would make it dangerous and difficult for Plaintiff

    to access the units of the Property.

(viii) Near Unit 400, the accessible parking space is missing a proper

    identification sign in violation of section 502.6 of the 2010 ADAAG standards.

    This violation would make it difficult for Plaintiff to locate an accessible

    parking space.



                                       9
 Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 10 of 17




(ix)    Near Unit 400, there is at least one access aisle that has excessive vertical

    rise and is in violation of section 303.2 and 502.4 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    exit and enter their vehicle while parked at the Property.

(x) Near Unit 400, the ground surfaces of the accessible space have vertical rises

    in excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

    broken or unstable surfaces or otherwise fail to comply with Section 302, 303

    and 502.4 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to access the units of the Property.

(xi)    Near Unit 400, the Property has an accessible ramp that lacks finished

    edges or edge protection and/or is otherwise in violation of section 405.9 of the

    2010 ADAAG standards. This violation would make it difficult for Plaintiff to

    access the units of the Property.

(xii)   Near Unit 400, the accessible ramp leading from the public sidewalk to the

    accessible entrances has a rise greater than 6 (six) inches but does not have

    handrails complying with section 505 of the 2010 ADAAG standards, this is a

    violation of section 405.8 of the 2010 ADAAG standards. This violation would

    make it difficult for Plaintiff to access the units of the Property.

(xiii) Near Unit 400, the ground surfaces at the top of the accessible ramp have

    vertical rises in excess of ¼ (one quarter) inch in height, are not stable or slip

    resistant, have broken or unstable surfaces or otherwise fail to comply with

    Section 302, 303 and 405.4 of the 2010 ADAAG standards. This violation

                                        10
 Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 11 of 17




   would make it dangerous and difficult for Plaintiff to access the units of the

   Property.

(xiv) Near Rosalita’s, the access aisle to the accessible parking space is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 of the 2010 ADAAG standards. This violation would make it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xv)   Near Rosalita’s, the accessible curb ramp is improperly protruding into the

   access aisle of the accessible parking space in violation of section 406.5 of the

   2010 ADAAG Standards.            This violation would make it difficult and

   dangerous for Plaintiff to exit/enter their vehicle.

(xvi) Near Rosalita’s, the Property has an accessible ramp that lacks finished

   edges or edge protection and/or is otherwise in violation of section 405.9 of the

   2010 ADAAG standards. This violation would make it difficult for Plaintiff to

   access the units of the Property.

(xvii) Near Rosalita’s, there are changes in level at the accessible entrance of this

   Unit exceeding ½ (one-half) inch causing the maneuvering clearance of this

   accessible entrance doorway to be unlevel in violation of section 404.2.4 of the

   2010 ADAAG standards. Specifically, there is an approximately 1 (one) inch

   vertical rise at the accessible entrance, thus rendering the interior of this unit of

   the Property, at best, dangerously accessible, at worst, totally inaccessible. This



                                       11
 Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 12 of 17




   violation would make it dangerous and difficult for Plaintiff to access the units

   of the Property.

(xviii) Inside Rosalita’s, the to-go/take-out counter lacking any portion of the

   counter that has a maximum height of 36 (thirty-six) inches from the finished

   floor in violation of section 904.4 of the 2010 ADAAG standards, all portions

   of the to-go/take-out counter exceed 36 (thirty-six) inches in height from the

   finished floor. This violation would make it difficult for Plaintiff to properly

   transact business at the Property.

(xix) Inside Rosalita’s, due to the policy of the operator/tenant to maximize the

   number of tables and chairs in the restaurant, the interior has walking surfaces

   lacking a 36 (thirty-six) inch clear width in violation of section 403.5.1 of the

   2010 ADAAG standards. This violation would make it difficult for Plaintiff to

   properly utilize public features in the Property.

(xx)   Near Rosalita’s, there is at least one accessible parking space that does not

   have a properly marked access aisle in violation of section 502.3.3 of the 2010

   ADAAG standards. This violation would make it dangerous and difficult for

   Plaintiff to access the accessible entrances of the Property.

(xxi) Near Rosalita’s, there is a vertical rise exceeding ¼ inch at the top of the

   accessible ramp in violation of Section 303.2 and 405.4 of the 2010 ADAAG

   standards. This violation would make it dangerous and difficult for Plaintiff to

   access public features of the Property.



                                        12
 Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 13 of 17




(xxii) The Property lacks an accessible route from the sidewalk to the accessible

      entrance in violation of section 206.2.1 of the 2010 ADAAG standards. This

      violation would make it difficult for Plaintiff to access the units of the

      Property.

(xxiii) Because not all entrance doors and doorways comply with section 404 of

      the 2010 ADAAG standards, this is a violation of section 206.4 of the 2010

      ADAAG standards. This violation would make it difficult for Plaintiff to

      access this Unit.

(xxiv) Defendant fails to adhere to a policy, practice and procedure to ensure that

      all facilities are readily accessible to and usable by disabled individuals.

(b)      ROSALITA’S RESTROOMS

(i) The restroom lacks signage in compliance with sections 216.8 and 703 of the

      2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

      disabled individual to locate accessible restroom facilities.

(ii) The door exiting the men’s restroom lacks a proper minimum maneuvering

      clearance, due to the proximity of the door hardware within 18 inches to the

      adjacent wall, in violation of section 404.2.4 of the 2010 ADAAG standards.

      This would make it difficult for Plaintiff and/or any disabled individual to

      safely utilize the restroom facilities.




                                          13
  Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 14 of 17




(iii)   The restrooms lack proper door hardware in violation of section 404.2.7 of

    the 2010 ADAAG standards. This would make it difficult for Plaintiff and/or

    any disabled individual to utilize the restroom facilities.

(iv)    The restrooms lack proper door hardware in violation of section 404.2.7 of

    the 2010 ADAAG standards. This would make it difficult for Plaintiff and/or

    any disabled individual to utilize the restroom facilities.

(v) The lavatories and/or sinks in the restrooms have exposed pipes and surfaces

    and are not insulated or configured to protect against contact in violation of

    section 606.5 of the 2010 ADAAG standards. This would make it difficult for

    Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

(vi)    The actionable mechanism of the paper towel dispenser in the restroom is

    located outside the prescribed vertical reach ranges set forth in section 308.2.1

    of the 2010 ADAAG standards. This would make it difficult for Plaintiff

    and/or any disabled individual to safely utilize the restroom facilities.

(vii)   The restrooms have grab bars adjacent to the commode which are not in

    compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

    too short. This would make it difficult for Plaintiff and/or any disabled

    individual to safely utilize the restroom facilities.


(viii) The side grab bars/handrails are too short and are not positioned in

    accordance with 609.4 and 604.5 of the 2010 ADAAG standards. This would




                                       14
        Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 15 of 17




             make it difficult for Plaintiff and/or any disabled individual to safely utilize the

             restroom facilities.

       (xxv) The hand operated flush control is not located on the open side of the

             accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

             This would make it difficult for Plaintiff and/or any disabled individual to

             safely utilize the restroom facilities.

       32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Rosalita’s and

Property.

       33.      Plaintiff requires an inspection of Rosalita’s and Property in order to

determine all of the discriminatory conditions present at the Rosalita’s and Property in

violation of the ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.       All of the violations alleged herein are readily achievable to modify to

bring the Rosalita’s and Property into compliance with the ADA.

       36.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Rosalita’s and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.      Upon information and good faith belief, the removal of the physical barriers

                                                 15
        Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 16 of 17




and dangerous conditions present at the Rosalita’s and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.    Upon information and good faith belief, the Rosalita’s and Property have

been altered since 2010.

       39.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Rosalita’s and Property, including those alleged herein.

       41.    Plaintiff’s requested relief serves the public interest.

       42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Rosalita’s and Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Rosalita’s in violation of the ADA and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant from

                                              16
 Case 5:20-cv-00973-JKP Document 1 Filed 08/19/20 Page 17 of 17




      continuing their discriminatory practices;

(c)   That the Court issue an Order requiring Defendant to (i) remove the

      physical barriers to access and (ii) alter the subject Rosalita’s to make it

      readily accessible to and useable by individuals with disabilities to the

      extent required by the ADA;

(d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation

      expenses and costs; and

(e)   That the Court grant such further relief as deemed just and equitable in light

      of the circumstances.

                                  Dated: August 19, 2020.

                                  Respectfully submitted,

                                  /s/ Dennis R. Kurz
                                  Dennis R. Kurz
                                  Attorney-in-Charge for Plaintiff
                                  Texas State Bar ID No. 24068183
                                  Kurz Law Group, LLC
                                  4355 Cobb Parkway, Suite J-285
                                  Atlanta, GA 30339
                                  Tele: (404) 805-2494
                                  Fax: (770) 428-5356
                                  Email: dennis@kurzlawgroup.com




                                    17
